Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The Applicant argument(s) regarding “an infrastructure flag that indicates whether the device type for the endpoint device is an infrastructure device that provides network connectivity to other devices; and an approval flag that indicates whether the device type for the endpoint device has been pre-approved for connecting to the network”  is persuasive. See Reply filed on 1/26/2021 Page 12.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov